              Case 20-10171-lrc                           Doc 18     Filed 04/06/20 Entered 04/06/20 09:34:38                       Desc Main
                                                                     Document     Page 1 of 10
 Fill in this information to identify your case:
 Debtor 1           Robert Merlin Lindsey
                         First Name                  Middle Name           Last Name
 Debtor 2                Ann Temples Lindsey
 (Spouse, if filing)     First Name                  Middle Name           Last Name
                                                                                                                      Check if this is an amended plan, and
 United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA                                                  list below the sections of the plan that
                                                                                                                      have been changed. Amendments to
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number:            20-10171                                                                                     amended plan.
 (If known)                                                                                                           2.1, 3.1, 4.3


First Amended Chapter 13 Plan
NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                           cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                           Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-2017, available in the Clerk’s Office and on
                           the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                           Order No. 21-2017 as it may from time to time be amended or superseded.

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                           judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           Check if applicable.

                                 The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in §
                                 4.4.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015.

                           To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is deemed
                           allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                           The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                           controlling, unless the Bankruptcy Court orders otherwise.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                           not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                           checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

 § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                   Not Included
              payment at all to the secured creditor, set out in § 3.2
 § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in § 3.4
 § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                           Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 20-10171-lrc                           Doc 18     Filed 04/06/20 Entered 04/06/20 09:34:38                         Desc Main
                                                                     Document     Page 2 of 10

 Debtor                Robert Merlin Lindsey                                                       Case number        20-10171

                       Ann Temples Lindsey




§ 2.1        Regular Payments to the trustee; applicable commitment period.


             The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

                Check one:                      36 months               60 months

             Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

The debtor(s) will pay $1159.19 per month for the applicable commitment period. If the applicable commitment period is 36 months, additional
Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months unless the
Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable
commitment period, no further Regular Payments will be made.

Check if applicable.
   The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
   Insert additional lines as needed for more changes.):


§ 2.2        Regular Payments; method of payment.

             Regular Payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                      trustee the amount that should have been deducted.

                           Debtor(s) will make payments directly to the trustee.

                           Other (specify method of payment):


§ 2.3        Income tax refunds.

             Check one.

                           Debtor(s) will retain any income tax refunds received during the pendency of the case.

                           Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days
                           of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
                           commitment period for tax years           , the amount by which the total of all of the income tax refunds received for each year
                           exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse is not a debtor in this case,
                           "tax refunds received" means those attributable to the debtor.

                           Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4        Additional Payments.

             Check one.

                           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5        [Intentionally omitted.]

§ 2.6        Disbursement of funds by trustee to holders of allowed claims.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 20-10171-lrc                           Doc 18     Filed 04/06/20 Entered 04/06/20 09:34:38                          Desc Main
                                                                     Document     Page 3 of 10

 Debtor                Robert Merlin Lindsey                                                         Case number         20-10171

                       Ann Temples Lindsey




             (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of
                 allowed claims as set forth in §§ 3.2 and 3.3.

             (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will disburse
                 Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed
                 claims as follows:

                           (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will
                           disburse all available funds from Regular Payments in the following order:

                                 (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in §
                                 3.2, § 3.3, and orders of the Bankruptcy Court;

                                 (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                 (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth
                                 in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and

                                 (D) To pay claims in the order set forth in § 2.6(b)(3).

                           (2) Second and subsequent disbursement after confirmation of Regular Payments. In the second disbursement after
                           confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                           All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.

                                 (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                                 §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                                 support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                                 executory contracts and unexpired leases as set forth in § 6.1;

                                 (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                 the debtor’s attorney’s fees, expenses, and costs; and

                                 (C) To pay claims in the order set forth in § 2.6(b)(3).

                           (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                           Refunds in the following order:

                                 (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;

                                 (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee and
                                 the debtor’s attorney’s fees, expenses, and costs;

                                 (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and
                                 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set
                                 forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;

                                 (D) To pay other Allowed Secured Claims as set forth in § 3.6;

                                 (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic
                                 support obligations; and

                                 (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                                 nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                                 total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                                 available for disbursement on these claims will be allocated pro rata to each class, and the funds available for disbursement
                                 for each class will be paid pro rata to the creditors in the class.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                               Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 20-10171-lrc                           Doc 18     Filed 04/06/20 Entered 04/06/20 09:34:38                         Desc Main
                                                                     Document     Page 4 of 10

 Debtor                Robert Merlin Lindsey                                                       Case number        20-10171

                       Ann Temples Lindsey




                           (4) Unless the debtor(s) timely advise(s) the trustee in writing, the trustee may treat and disburse any payments received from the
                           debtor(s) as Regular Payments.

 Part 3:       Treatment of Secured Claims

§ 3.1        Maintenance of payments and cure of default, if any.

             Check one.

                           None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                           Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the
                           current contractual installment payments on the secured claims listed below, with any changes required by the applicable
                           contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any
                           existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                           stated below.

                  If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court
                  orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.
 Name of creditor                  Collateral                                  Estimated amount of           Interest rate on     Monthly plan
                                                                               arrearage (if any)            arrearage            payment on
                                                                                                             (if applicable)      arrearage



                                                55 Glenridge Drive Newnan, GA
 Lakes of White Oak                             30265 Coweta County                    $450.00                                 0.00%                            $50.00



 Wells Fargo Home                               55 Glenridge Drive Newnan, GA
 Mortgage                                       30265 Coweta County                    $17,096.96                              0.00%                           $550.00


§ 3.2        Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.


                           None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

§ 3.3        Secured claims excluded from 11 U.S.C. § 506.

             Check one.

                           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4        Lien avoidance.

Check one.

                           None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5        Surrender of collateral.

             Check one.

                           None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                              Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 20-10171-lrc                           Doc 18     Filed 04/06/20 Entered 04/06/20 09:34:38                         Desc Main
                                                                     Document     Page 5 of 10

 Debtor                Robert Merlin Lindsey                                                      Case number         20-10171

                       Ann Temples Lindsey




§ 3.6        Other Allowed Secured Claims.

             A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at
             the rate of 6.00 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
             interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
             of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11
             U.S.C. § 522(f), if applicable.

             If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
             claim will be treated as an unsecured claim under Part 5 of this plan.

             The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

             (a) payment of the underlying debt determined under nonbankruptcy law, or

             (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
             U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Part 4:       Treatment of Fees and Priority Claims

§ 4.1        General.

             Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
             regardless of whether it is listed in § 4.4.

§ 4.2        Trustee’s fees.

             Trustee’s fees are governed by statute and may change during the course of the case.

§ 4.3        Attorney’s fees.

             (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
             $ 3,600.00 . The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
             Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.

             (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
             set forth in the Chapter 13 Attorney’s Fees Order.

             (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in §
             4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.

             (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
             § 4.3(a).

             (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 350.00 per month from Regular
             Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

             (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
             debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
             attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
             from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

             (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
             $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set
             forth in the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                               Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 20-10171-lrc                           Doc 18     Filed 04/06/20 Entered 04/06/20 09:34:38                        Desc Main
                                                                     Document     Page 6 of 10

 Debtor                Robert Merlin Lindsey                                                     Case number         20-10171

                       Ann Temples Lindsey



             amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
             the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

             (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
             debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

             (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
             allowed fees, expenses, and costs that are unpaid.

§ 4.4        Priority claims other than attorney’s fees.

                           None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

             (a) Check one.


                           The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or
                           reproduced.

             (b) The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:

  Name of creditor                                                                                      Estimated amount of claim
  Georgia Dept of Revenue                                                                               $0.00
  Internal Revenue Service                                                                              $0.00


 Part 5:       Treatment of Nonpriority Unsecured Claims

§ 5.1        Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
             will receive:

             Check one.

                   A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                 A pro rata portion of the larger of (1) the sum of $         and (2) the funds remaining after disbursements have been made to all other
             creditors provided for in this plan.

                The larger of (1)       % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have
             been made to all other creditors provided for in this plan.

                   100% of the total amount of these claims.

             Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
             filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
             for the debtor(s), and other priority claims under Part 4.

§ 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                           None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3        Other separately classified nonpriority unsecured claims.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                             Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 20-10171-lrc                           Doc 18      Filed 04/06/20 Entered 04/06/20 09:34:38                 Desc Main
                                                                      Document     Page 7 of 10

 Debtor                Robert Merlin Lindsey                                                   Case number       20-10171

                       Ann Temples Lindsey




             Check one.

                           None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:       Executory Contracts and Unexpired Leases

§ 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.

                           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:       Vesting of Property of the Estate

§ 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
             the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
             the completion of payments by the debtor(s).

 Part 8:       Nonstandard Plan Provisions

§ 8.1        Check "None" or List Nonstandard Plan Provisions.

                           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:       Signatures:

§ 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

             The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.

 X      /s/ Robert Merlin Lindsey                                                    X   /s/ Ann Temples Lindsey
        Robert Merlin Lindsey                                                            Ann Temples Lindsey
        Signature of debtor 1 executed on                   April 3, 2020                Signature of debtor 2 executed on   April 3, 2020

        55 Glenridge Drive                                                               55 Glenridge Drive
        Newnan, GA 30265-1797                                                            Newnan, GA 30265-1797

 X      /s/ Michael R. West Jr.                                                 Date: April 3, 2020
        Michael R. West Jr. 107667
        Signature of attorney for debtor(s)

        Law Office of Michael West                                                    P.O. Box 369
                                                                                      Newnan, GA 30264

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                       Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
Case 20-10171-lrc         Doc 18       Filed 04/06/20 Entered 04/06/20 09:34:38            Desc Main
                                       Document     Page 8 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  NEWNAN DIVISION

IN Re:                                          )               CHAPTER 13
                                                )
ROBERT MERLIN LINDSEY and                       )               CASE NO.: 20-10171-WHD
ANN TEMPLES LINDSEY,                            )
                                                )
         Debtors.                               )

                                      CERTIFICATE OF SERVICE

       I, Michael West, hereby certify under penalty of perjury that I am, and at all times
hereinafter mentioned, was more than 18 years of age and that on the 3rd day of April, 2020, I
served a copy of the above and foregoing FIRST AMENDED CHAPTER 13 PLAN by mailing said
documents via the United States mail with appropriate first-class prepaid postage affixed thereto to the
following parties:

All parties on the attached matrix.



Dated: April 6, 2020                                    Respectfully Submitted,
                                                        LAW OFFICE OF MICHAEL WEST, P.C.
                                                        /s/Michael R. West, Jr.
                                                        Michael R. West, Jr.
                                                        Georgia Bar No. 107667
                                                        PO Box 369
                                                        Newnan, GA 30264
                                                        P: (404) 913-1529
                                                        michael@lawofficeofmichaelwest.com
                                                        Attorney for the Debtors
                Case 20-10171-lrc     Doc 18   Filed 04/06/20           Entered 04/06/20 09:34:38      Desc Main
Label Matrix for local noticing            Active Pest Control Page 9 of 10
                                               Document                                   Bank of America
113E-3                                     PO Box 1807                                    4909 Savarese Circle
Case 20-10171-whd                          McDonough, GA 30253-1700                       Fl1-908-01-50
Northern District of Georgia                                                              Tampa, FL 33634-2413
Newnan
Mon Apr 6 09:29:15 EDT 2020
Bank of America, N.A.                      Citibank                                       Columbus Bank & Trust
P O Box 982284                             701 E. 60th St. N.                             P.o. Box 84050
El Paso, TX 79998-2284                     Sioux Falls, SD 57104-0493                     Columbus, GA 31908-4050



Convergent Outsourcing                     Melissa J. Davey                               Discover Bank
800 SW 39th St.                            Melissa J. Davey, Standing Ch 13 Trustee       Discover Products Inc
PO Box 9004                                Suite 200                                      PO Box 3025
Renton, WA 98057-9004                      260 Peachtree Street, NW                       New Albany, OH 43054-3025
                                           Atlanta, GA 30303-1236

(p)DISCOVER FINANCIAL SERVICES LLC         (p)GEORGIA DEPARTMENT OF REVENUE               Internal Revenue Service
PO BOX 3025                                COMPLIANCE DIVISION                            Centralized Insolvency
NEW ALBANY OH 43054-3025                   ARCS BANKRUPTCY                                P.O. Box 7346
                                           1800 CENTURY BLVD NE SUITE 9100                Philadelphia, PA 19101-7346
                                           ATLANTA GA 30345-3202

LVNV Funding, LLC                          Lakes of White Oak                             Ann Temples Lindsey
Resurgent Capital Services                 Community Assoc., Inc.                         55 Glenridge Drive
PO Box 10587                               1465 Northside Drive, NW                       Newnan, GA 30265-1797
Greenville, SC 29603-0587                  Atlanta, GA 30318-4244


Robert Merlin Lindsey                      Midland Credit Management                      Midland Credit Management, Inc.
55 Glenridge Drive                         350 Camino De La Reina                         PO Box 2037
Newnan, GA 30265-1797                      Suite 100                                      Warren, MI 48090-2037
                                           San Diego, CA 92108-3007


Nulink                                     PRA Receivables Management, LLC                SIMM Associates, Inc.
PO Box 23076                               PO Box 41021                                   800 Pencader Drive
Columbus, GA 31902-3076                    Norfolk, VA 23541-1021                         Newark, DE 19702-3354



Sequium Asset Solutions, LLC               Synchrony Bank                                 Synchrony Bank/JCPenny
1130 Northchase Parkway                    c/o PRA Receivables Management, LLC            Credit Card Services
Suite 150                                  PO Box 41021                                   PO Box 965009
Marietta, GA 30067-6429                    Norfolk, VA 23541-1021                         Orlando, FL 32896-5009


Synchrony Bank/PayPal Credit               The CBE Group, Inc.                            United Collection Bureau
c/o Bill Me Later, Inc.                    1309 Technology Pkwy                           5620 Southwyck Blvd
PO Box 5138                                Cedar Falls, IA 50613-6976                     Suite 206
Lutherville Timonium, MD 21094-5138                                                       Toledo, OH 43614-1501


United States Attorney                     Verizon                                        Verizon Wireless
Northern District of Georgia               by American InfoSource as agent                Attn: Verizon Bankruptcy
75 Ted Turner Drive SW, Suite 600          4515 N Santa Fe Ave                            500 Technology Dr, Ste 500
Atlanta GA 30303-3309                      Oklahoma City, OK 73118-7901                   Weldon Springs, MO 63304-2225
                Case 20-10171-lrc           Doc 18       Filed 04/06/20         Entered 04/06/20 09:34:38              Desc Main
Wells Fargo Bank, N.A.                               Wells Fargo Home Mortgage
                                                        Document            Page 10 of 10                 Michael R. West Jr.
Default Document Processing                          Attn: Bankruptcy                                     Law Office of Michael West, P.C.
MAC# N9286-01Y                                       Mac#2302-04e Pob 10335                               P.O. Box 369
1000 Blue Gentian Road                               Des Moines, IA 50306                                 Newnan, GA 30264-0369
Eagan MN 55121-7700



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial                                   Georgia Dept of Revenue                              End of Label Matrix
Attn: Bankruptcy Department                          ARCS - Bankrutpcy                                    Mailable recipients   32
Po Box 15316                                         1800 Century Boulevard, Suite                        Bypassed recipients    0
Wilmington, DE 19850                                 Atlanta, GA 30345-3202                               Total                 32
